IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                   Fifth Circuit

                                                                            FILED
                                                                         November 6, 2008

                                       No. 08-20042                   Charles R. Fulbruge III
                                                                              Clerk

YOLANDA M AGUIRRE; ANA M MORRIS; CORINA RAMOS; ROSE
URDIALEZ; OLGA ZERTUCHE; ALEJANDRA S AMIE; NARA DELEON;
SYLVIA DIAHNN SANCHEZ

                                                  Plaintiffs-Appellants
v.

SBC COMMUNICATIONS INC; SOUTHWESTERN BELL TELEPHONE
CO; SOUTHWESTERN BELL TELEPHONE LP

                                                  Defendants-Appellees



                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:05-cv-03198


Before REAVLEY, CLEMENT, and PRADO, Circuit Judges.
PER CURIAM:*
       The issue in this appeal is whether the district court properly granted
summary judgment to Defendant-Appellee Southwestern Bell Telephone L.P.
(“SWB”) after concluding that Plaintiffs-Appellants Yolanda Aguirre, Ana
Morris, Corina Ramos, Rose Urdialez, Olga Zertuche, Alejandra S. Amie, Nara
Deleon, and Sylvia Diahnn Sanchez (“Sanchez”) (collectively “Plaintiffs”) were


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                 No. 08-20042

exempt from the overtime provisions of the Fair Labor Standards Act, 29
U.S.C. §§ 201–219, because they were “executives” under 29 C.F.R. § 541.100(a).
Plaintiffs also appeal the district court’s denial of their motion to reconsider.
Finally, Plaintiffs assert that the district court erred in granting summary
judgment in favor of SWB on Plaintiff Sanchez’s retaliation claim.
      We affirm the judgment of the district court for the reasons stated in the
district court’s thorough memorandum and order dated September 30, 2007,
granting SWB’s motion for summary judgment, and its memorandum and
opinion dated December 20, 2007, denying Plaintiffs’ motion for reconsideration.
      AFFIRMED.




                                       2